Filed 04/09/19                                                                                                                   Case 17-13797                                             Doc 1302
                                                                                    
                                                                                    
                                                                                                                               
                                                                                 0LFKDHO%5H\QROGV6%1                                     
                                                                                    PUH\QROGV#VZODZFRP
                                                                                $QGUHZ%6WLOO6%1
                                                                                    DVWLOO#VZODZFRP
                                                                                61(//	:,/0(5//3
                                                                                    $QWRQ%OYG6XLWH
                                                                                &RVWD0HVD&DOLIRUQLD





                                                                                    7HOHSKRQH 
                                                                                )DFVLPLOH     
                                                                                          $WWRUQH\VIRU&UHGLWRU&DOLIRUQLD3K\VLFLDQV¶6HUYLFH
                                                                                            GED%OXH6KLHOGRI&DOLIRUQLD
                                                                                          
                                                                                                                        81,7('67$7(6%$1.5837&<&2857

                                                                                                              ($67(51',675,&72)&$/,)251,$±)5(612',9,6,21

                                                                              
                                                                                            ,QUH                                                 &DVH1R
                                                                              
                   350 South Grand Avenue, Suite 2600, Two California Plaza




                                                                                                                                                   &KDSWHU&DVH
                                                                                                                                                 
                                                                                            78/$5(/2&$/+($/7+&$5(                                '&1R ::
          Wilmer
                                Los Angeles, California 90071




                                                                                         ',675,&7GED78/$5(5(*,21$/                                     ::
                                                                                            0(',&$/&(17(5
                                      LAW OFFICES


                                       (213) 929-2500




                                                                                                                                                 &(57,),&$7(2)6(59,&(5(
Snell &L.L.P.




                                                                                                                   'HEWRU                         %/8(6+,(/'¶6127,&(2)
                                                                                                                                                 2%-(&7,21$1'2%-(&7,2172
                                                                                                                                                   '(%725¶6027,21$1'
                                                                                         7D[,'                                   0(025$1'802)32,176$1'
                                                                                                                                                   $87+25,7,(6
                                                                                         $GGUHVV         1RUWK&KHUU\6WUHHW
                                                                                                             7XODUH&$                    +HDULQJ,QIRUPDWLRQ
                                                                                                                                                 'DWH          $SULO
                                                                                                                                                    7LPH          DP
                                                                                                                                                 &RXUWURRP     
                                                                                                                                                    $GGUHVV      7XODUH6WUHHW
                                                                                                                                                               )UHVQR&$
                                                                                                                                                                  
                                                                                                                                                 +RQ5HQH/DVWUHWR,,
                                                                                                     

                                                                                                     ,KHUHE\FHUWLI\WKDW,DPHPSOR\HGLQWKH&RXQW\RI2UDQJH&RXQW\DPRYHUWKHDJHRI

                                                                                         HLJKWHHQ\HDUVDQGDPQRWDSDUW\WRWKHZLWKLQFDXVHRIDFWLRQ0\EXVLQHVVDGGUHVVLV6QHOO

                                                                                         	:LOPHU//3$QWRQ%RXOHYDUG6XLWH&RVWD0HVD&DOLIRUQLD

                                                                                                     2Q$SULO,VHUYHGDFRS\RIWKHGRFXPHQWVOLVWHGEHORZ

                                                                                                     
                                                                                                             %/8(6+,(/'¶6127,&(2)2%-(&7,21$1'2%-(&7,2172'(%725¶6
                                                                                                             027,21)2525'(5$87+25,=,1*$668037,21$1'
                                                                                                                                                                       
                                                    
                                                                                                                                     &(57,),&$7(2)6(59,&(
                                                                                            
                                                                                            
                                                                                             
Filed 04/09/19                                                                                                                Case 17-13797                                                 Doc 1302
                                                                                    


                                                                                                          $66,*10(172)(;(&8725<&2175$&76>5HODWHG'RFNHW1R@
                                                                                                            DQG25'(5$87+25,=,1*5(-(&7,212)&(57$,1(;(&8725<
                                                                                                          &2175$&76>5HODWHG'RFNHW1R@
                                                                                                         %/8(6+,(/'¶60(025$1'802)32,176$1'$87+25,7,(6,1
                                                                                                          68332572)2%-(&7,2172'(%725¶6027,21)2525'(5
                                                                                                            $87+25,=,1*$668037,21$1'$66,*10(172)(;(&8725<
                                                                                                          &2175$&76>5HODWHG'RFNHW1R@DQG25'(5$87+25,=,1*





                                                                                                            5(-(&7,212)&(57$,1(;(&8725<&2175$&76>5HODWHG'RFNHW1R
                                                                                                          @$1'
                                                                                                         &(57,),&$7(2)6(59,&(
                                                                               
                                                                                                    
                                                                                                         E\WUDQVPLWWLQJYLDIDFVLPLOHWKHGRFXPHQWVOLVWHGDERYHWRWKHID[QXPEHUVVHW
                                                                                                         IRUWKEHORZRQWKLVGDWHEHIRUHSP
                                                                               
                                                                                                           E\SODFLQJWKHGRFXPHQWVOLVWHGDERYHLQDVHDOHGHQYHORSHZLWKSRVWDJHWKHUHRQ
                                                                                                       IXOO\SUHSDLGLQWKH8QLWHG6WDWHVPDLODW&RVWD0HVD&DOLIRUQLDDGGUHVVHGDVVHW
                                                                                                           IRUWKEHORZ
                                                                              
                                                                                                           E\SODFLQJWKHGRFXPHQWVOLVWHGDERYHLQDVHDOHGHQYHORSHDQGDIIL[LQJDSUH
                                                                                             ;         SDLGDLUELOODQGFDXVLQJWKHHQYHORSHWREHGHOLYHUHGWRDQDJHQWIRUGHOLYHU\E\
                   350 South Grand Avenue, Suite 2600, Two California Plaza




                                                                                                           RYHUQLJKWPDLODGGUHVVHGDVVHWIRUWKEHORZ
                                                                              
                                                                                                           E\SHUVRQDOO\GHOLYHULQJWKHGRFXPHQWVOLVWHGDERYHWRWKHSHUVRQVDWWKH
          Wilmer




                                                                                                
                                Los Angeles, California 90071




                                                                                                        DGGUHVVHVVHWIRUWKEHORZ
                                      LAW OFFICES


                                       (213) 929-2500




                                                                                                        E\WUDQVPLWWLQJYLDHPDLORUHOHFWURQLFWUDQVPLVVLRQWKHGRFXPHQWVOLVWHGDERYH
Snell &L.L.P.




                                                                                                ;         WRWKHSHUVRQVDWWKHHPDLODGGUHVVHVVHWIRUWKEHORZ
                                                                              
                                                                                                                                6(($77$&+('6(59,&(/,67
                                                                              
                                                                                                    ,DPUHDGLO\IDPLOLDUZLWKWKHILUP
VSUDFWLFHRIFROOHFWLRQDQGSURFHVVLQJFRUUHVSRQGHQFH
                                                                              
                                                                                        IRUPDLOLQJ8QGHUWKDWSUDFWLFHLWZRXOGEHGHSRVLWHGZLWKWKH863RVWDO6HUYLFHRQWKDWVDPH
                                                                              
                                                                                        GD\ZLWKSRVWDJHWKHUHRQIXOO\SUHSDLGLQWKHRUGLQDU\FRXUVHRIEXVLQHVV,DPDZDUHWKDWRQ
                                                                              
                                                                                        PRWLRQRIWKHSDUW\VHUYHGVHUYLFHLVSUHVXPHGLQYDOLGLISRVWDOFDQFHOODWLRQGDWHRUSRVWDJH
                                                                              
                                                                                        PHWHUGDWHLVPRUHWKDQRQHGD\DIWHUGDWHRIGHSRVLWIRUPDLOLQJLQDIILGDYLW
                                                                              
                                                                                                    ,GHFODUHWKDW,DPHPSOR\HGLQWKHRIILFHRIDPHPEHURIWKHEDURIWKLVFRXUWDWZKRVH
                                                                              
                                                                                        GLUHFWLRQWKHVHUYLFHZDVPDGH
                                                                              
                                                                                                    ([HFXWHGRQ$SULODW&RVWD0HVD&DOLIRUQLD
                                                                                                                                      D0HVD&DOLIRUQLD
                                                                                                                                      
                                                                                                                                        
                                                                                                                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                        BB BBBBBBBBBB
                                                                                                                                                   BBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                                      B BBBBBBBBBBBBBBBBB
                                                                                                                                        .LPEHUO\$&ROOLQV
                                                                                                                                        .L LP
                                                                                                                                            PE EHU
                                                                                                                                                 H O\$&ROOOLQ
                                                                                                                                                              LQV
                                                                                     
                                                                              

                                                                              
                                                                                                                                                                                          
                                                    
                                                                                                                                &(57,),&$7(2)6(59,&(
                                                                                        
                                                                                        
                                                                                         
Filed 04/09/19                                                                                            Case 17-13797                                           Doc 1302
                                                                          
                                                                          
                                                                          
                                                                                                                     6HUYLFH/LVW
                                                                     
                                                                          :DOWHU:LOKHOP/DZ*URXS                              $WWRUQH\IRU'HEWRUV
                                                                        $3URIHVVLRQDO&RUSRUDWLRQ                            
                                                                          5LOH\&:DOWHU                                       (PDLOULOH\ZDOWHU#ZOJFRP
                                                                        .DWKOHHQ''H9DQH\
                                                                          (DVW5LYHU3DUN&LUFOH6W
                                                                        )UHVQR&$
                                                                          
                                                                        
                                                                          *UHJRU\63RZHOO$VVLVWDQW867UXVWHH             867UXVWHH
                                                                        2IILFHRIWKH867UXVWHH                            
                                                                          7XODUH6WUHHW6WH                         (PDLO*UHJSRZHOO#XVGRMJRY
                                                                        )UHVQR&$                                      
                                                                          
                                                                        
                                                                    
                                                                                   
                                                                    
 SNELL & WILMER
                                COSTA MESA, CALIFORNIA 92626-7689
                                   600 ANTON BLVD, SUITE 1400




                                                                    
                       LAW OFFICES




                                                                    
              L.L.P.




                                                                    

                                                                    

                                                                    

                                                                    

                                                                    

                                                                    

                                                                    

                                                                    

                                                                    

                                                                    

                                                                    

                                                                    

                                                                    

                                                                    

                                                                    
                                                                          
                                                                          
                                                                                                                                                                    
                                                                          
                                                                          
